*854Dissenting Opinion by
Chief Justice Sampson.
I dissent from so much, of the majority opinion as holds that forfeitures under the hone-dry act of 1922 do not extend to the whole farm, like the one of 155 acres in this case, upon the grounds that this would extend the police power further than necessary to abate a nuisance; and further that only that part of the premises which is used for the unlawful purpose should be forfeited. I concur in the majority opinion to the extent that it holds the forfeiture act valid. The terms of the act are so plain and understandable with respect to the property to be forfeited, in case of conviction, that it seems impossible to give the act any effect without giving’ it its full effect. It can not be misunderstood. How can the court say that the act does not mean what it says? It provides that “any person, firm or corporation knowingly or intentionally renting ... or permitting the use of, or using any building, house, structure or premises, farm or part thereof, real estate or part thereof, . . •. for the purpose of the unlawful manufacture, sale or transportation of intoxicating liquors, . . . shall be guilty of a nuisance and of a violation of this act, and any property so used in violation of this act shall become forfeited to the Commonwealth of Kentucky.” The act then provides that an attorney for the Commonwealth or county attorney and certain other named officers,£ £ or any private citizen may maintain an action in equity in the name of the Commonwealth of Kentucky, upon relation of said officers or citizens against the owner to forfeit such property,” adding: “Upon a judgment of forfeiture the court shall direct the sheriff to sell the property.” The act then says: “The forfeitures herein provided for shall extend to the whole of the farm, premises, buildings or structure owned by defendant or to such thereof as he has an interest in, including all land imd buildings in one boundary, and shall not be construed to mean a part thereof.”
After providing that the whole farm shall be forfeited the act, to make it doubly certain, provides that forfeitures herein shall extend to the whole of the farm, including all land and buildings in one boundary, and shall not be construed to mean a part thereof. Had each member of the House of Representatives and the whole body of the Senate attempted to make it more *855definite and certain that the whole of a farm was to be sold in case of forfeiture and not a part thereof, more apt words could not have been employed than those copied above. The General Assembly in passing the act certainly intended, as all men must agree, that the whole of. a farm used in part for the manufacture of intoxicating liquors should be forfeited if any part thereof was forfeited.
Whether such an act should be passed addressed itself to the legislative will. With that the courts have nothing to do. Instead of providing that the whole of the farm should be forfeited the legislature might have provided for the forfeiture of only that part of the farm employed in the unlawful business, but it did not do this. It specifically provided for the forfeiture of the entire farm. Of course, if a man had two farms or two boundaries of land and employed only one of them in the manufacture of intoxicating liquors in violation of law it would seem that only the one so .actually employed would be subjected to forfeiture, but where he has one boundary of 155 acres and deliberately places a moonshine still on it and engages in the manufacture of intoxicating liquors in violation of law, he takes the chance of having the whole property forfeited. Suppose the still was placed in the center of the farm and only occupied a space ten feet square, would it be contended that the plot ten feet square alone could be forfeited? Necessarily there must be roads and paths to the distillery. These roads and pathways are employed in carrying on the unlawful business. The distillery must, moreover, have fuel, either coal or wood. He must have space to store it. If he takes the fuel from the premises he is employing such premises in the conduct of the business. I apprehend that there will be great difficulty under the rule laid down in the majority opinion in determining with exactness how much of a given farm on which an illicit still is found shall be subject to forfeiture.
Aside from the fo'regoing, appellant Rickman in this cause was, I apprehend, employing his farm as a single unit. He had not separated or divided it. When he listed it for taxation it was as one item. His deed covered it as a single item. To all intents and purposes it was a single unit of property, so held and used by him. Having thus employed the premises as a single unit, as a farm, he is in no position to complain that the Commonwealth, when it goes to sue for forfeiture, shall treat it *856in the same manner in which he treated it, and ask a forfeiture as a whole.
If the state of Kentucky, through its law-making body, has a right to declare that the lands of one who erects a nuisance thereon in the form of a moonshine still, shall be forfeited at the suit of the Commonwealth, or some one on relation, may it not say with equal force and effect how much land may be so forfeited? Shall the court be permitted to say that the forfeiture would work too great a hardship? That is a matter of public policy which addresses itself to the legislative branch of the government. It is'a matter within legislative discretion. Suppose one should build a ten-story structure on a lot and should employ only one story of the building in the manufacture of whiskey in violation of law, could it be urged that only one story of the building could be forfeited? Would anybody argue that the hardship would be too great to forfeit the whole building because it was of so great value? Just because one has broad acres and many of them is no reason why his whole property which he devotes to the manufacture of whiskey in violation of law should not be forfeited just as the single and only acre of the poor offender proceeded against in like manner is forfeited? To take the poor man’s last acre is as severe a stroke to him as to take the rich man’s ranch of many acres.
I think the court invaded a legislative province when it struck from the legislative act the whole of the clause declaring that forfeitures shall extend to the whole of a farm, including all the land in one boundary, and shall not be construed to mean a part thereof. There is as much reason and authority for striking out any other part of the act as there is for taking this very material part from its provisions. I know of no rule of interpretation of statutes that allows such emasculation — radical alteration.
Courts all over this country have sustained similar provisions upon good reason. The Supreme Court of the United States is in accord. Comp. Stat. No. 6021 (Rev. Stat. No. 3281) and cases noted in the annotation, 4 Fed. Stat. Anno. 2d ed., p. 41; Dobbins’ Distillery v. United States, 96 U. S. 395, 24 L. Ed. 637. See notes 8 A. L. R. 888. The majority opinion recognizes the power of the state to forfeit lands used for unlawful purposes but attempts to ameliorate the provisions of the statutes by limiting the area to be taken. As well deny the power of *857the General- Assembly to enact laws forfeiting the first square inch of ground as to arbitrarily say it has no power to provide for the forfeiture of the last square inch in a given area. If it has power to do one — and it has — it has equal power to do the other.
For the foregoing and other reasons I must withhold my assent to so much of the majority opinion as relates to the extent of the- forfeiture. I respectfully dissent from so much of that opinion as bolds that the statute is invalid to the extent that it provides for the forfeiture of the entire premises in a case like this.